THE COURT.
This is an appeal by the intervener from an order striking out all the items of his memorandum of costs. The facts are in all respects the same in principle as those in Danley v. Merced Irr. Dist., ante, p. 58 [243 Pac. 676].
For the reasons stated in the opinion in that case, the order is reversed and the trial court is directed to hear and determine the questions raised by respondents’ motion to tax costs in accordance with the views expressed in that opinion.
A petition by respondents to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 25, 1926.